DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Response to Arguments
Applicant’s arguments with respect to claim 1, as they pertain to the prior art, have been considered but are moot in view of the new ground(s) of rejection, as necessitated by amendment.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
	a) monitoring unit…used to capture retinal images…in claim 9
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10, 13-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	As to claim 10, the claim recites “one or two retinal scanners proximate to a sun visor” which was not described in the originally filed specification.  Specifically, the specification discussed the scanner(s) being in a region (or vicinity as originally claimed), however whether this is “proximate” is not discussed.  For purposes of compact prosecution, Examiner will consider so long as the scanner(s) is/are within the vehicle, it/they will be “proximate”.
	As to claims 13-14, the claims are rejected as dependent upon claim 10.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 8, 11 are rejected under 35 U.S.C. 102(a1) as being anticipated by Konstantopoulos et al. (Driver's visual attention as a function of driving experience and visibility. Using a driving simulator to explore drivers' eye movements in day, night and rain driving - Konstantopoulos)1.
	As to claim 1, Konstantopoulos teaches a method for examining a driver of a vehicle (Konstantopoulos - Abstract, Method), continuously monitoring with one or more cameras a viewing direction of the driver during a plurality of trips over a plurality of days (Konstantopoulos - Fig. 1; Method 2.2-2.4 - as discussed, camera(s) monitors fixation direction over the plurality of “days” (sunny day, night time, rainy day), where drivers took at least three (3) trips for each “day)), noting during each trip when the viewing direction of the driver changes from a center point to another point (Konstantopoulos Table 1; Fig. 2; Results), forming a map populated with the noted center points and other points from the trips (Konstantopoulos Fig. 2), examining the visual perception capability of the driver on the basis of the map (Konstantopoulos Discussion 4.1, 4.2).
	As to claim 2, Konstantopoulos teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Konstantopoulos further teaches the one or more cameras during each trip of the vehicle captures movements of the eyes and/or of a part of the face of the driver (Konstantopoulos Method 2.3).
	As to claim 8, Konstantopoulos teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Konstantopoulos further teaches displaying a changing pattern to the driver and sensing changes in a pupil diameter of the driver using the one or more cameras (Konstantopoulos Results 3.5 - pupil diameters are tracked while displaying the day/driving conditions/route).
	As to claim 11, Konstantopoulos teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Konstantopoulos further teaches after the examining of the visual perception capability of the driver, qualifying the visual perception of the driver and/or recommending that the driver consult a doctor (Konstantopoulos Discussion 4.1-4.5).	
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 8, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Enders (DE 10-2012221647 - Enders; of record; reference made to machine translation) in view of Konstantopoulos (cited above).
	As to claim 1, Enders teaches a method for examining a driver of a vehicle (Enders Fig. 1; para. [0001]), comprising continuously monitoring with one or more cameras a viewing direction of a driver during a trip (Enders Fig. 1 - 3; para. [0017], [0019]), examining the visual perception capability of the driver (Enders para. [0021]-[0024]).  While Enders discusses the examination can be performed during different driving conditions (Enders para. [0019]), Enders doesn’t specify monitoring during a plurality of trips over a plurality of days, noting during each trip when the viewing direction changes from a center point to another point, forming a map populated with the noted center points and other points from the trips, and examining the visual perception based on the map.
	In the same field of endeavor (vision examining during driving) Konstantopoulos teaches continuously monitoring with one or more cameras a viewing direction of the driver during a plurality of trips over a plurality of days (Konstantopoulos - Fig. 1; Method 2.2-2.4 - as discussed, camera(s) monitors fixation direction over the plurality of “days” (sunny day, night time, rainy day), where drivers took at least three (3) trips for each “day)), noting during each trip when the viewing direction of the driver changes from a center point to another point (Konstantopoulos Table 1; Fig. 2; Results), forming a map populated with the noted center points and other points from the trips (Konstantopoulos Fig. 2), examining the visual perception capability of the driver on the basis of the map (Konstantopoulos Discussion 4.1, 4.2).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to continuously monitor over trips/days, form a map of viewing direction changes, and examine visual perception based on the map since, as taught by Konstantopoulos, such eye monitoring is well known in the art for the purpose of monitoring a driver’s eye fixation and visual searching during various driving conditions (Konstantopoulos - Abstract; Discussion).
	As to claim 2, Enders in view of Konstantopoulos teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Konstantopoulos further teaches the one or more cameras during each trip of the vehicle captures movements of the eyes and/or of a part of the face of the driver (Konstantopoulos Method 2.3). 
	As to claim 3, Enders in view of Konstantopoulos teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Enders further teaches displaying characters of different size, comprising numbers and/or letters, on a head-up display or a screen of the vehicle (Enders Fig. 1 - 2; para. [0018], [0020], [0032]), marking one of the displayed characters (Enders para. [0020]-[0024]), capturing an audio signal (Enders Fig. 1 - 5; para. [0013], [0032]), and if the captured audio signal corresponds to the marked character, marking another one of the displayed characters (Enders para. [0020]-[0024]).
	As to claim 8, Enders in view of Konstantopoulos teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Konstantopoulos further teaches displaying a changing pattern to the driver and sensing changes in a pupil diameter of the driver using the one or more cameras (Konstantopoulos Results 3.5 - pupil diameters are tracked while displaying the day/driving conditions/route).
	As to claim 11, Enders in view of Konstantopoulos teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Konstantopoulos further teaches after the examining of the visual perception capability of the driver, qualifying the visual perception of the driver and/or recommending that the driver consult a doctor (Konstantopoulos Discussion 4.1-4.5).
	
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Enders and Konstantopoulos as applied to claim 1 above, and further in view of Carda et al. (US 2010/0188639 - Carda; of record).
	As to claim 4, Enders in view of Konstantopoulos teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Enders further teaches the examining of the visual perception capability of the driver comprises displaying a first character comprising a number or letter on a head-up display or a screen of the vehicle (Enders Fig. 1 - 2; para. [0018], [0020], [0032]), capturing an audio signal (Enders Fig. 1 - 5; para. [0013], [0032]), and if the captured audio signal corresponds to the displayed first character, displaying a second character comprising a number or letter (Enders Fig. 1 - 2; para. [0013], [0020]-[0024]).
	Enders/ Konstantopoulos does not specify the character is in red-green contrast.  In the same field of endeavor Carda teaches providing an eye test with characters in red-green contrast (Carda Fig. 1A, 1B; Fig. 3A - 310; Fig. 4A - 440; para. [0003], [0038], [0057]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to provide red-green contrast since, as taught by Carda, such contrast test is well known in the art for the purpose of determining red-green colorblindness (Carda para. [0003], [0038], [0057]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Enders and Konstantopoulos as applied to claim 1 above, and further in view of Bronstad et al. (Driving with Central Visual Field Loss II: How Scotomas above or below the Preferred Retinal Locus (PRL) Affect Hazard Detection in a Driving Simulator - Bronstad)2.
	As to claim 5, Enders in view of Konstantopoulos teaches all the limitations of the instant invention as detailed above with respect to claim 1, and while Enders teaches visual field tests, Enders doesn’t specify detecting scotomas from the map.  In the same field of endeavor Bronstad teaches monitoring drivers and creating a map of viewing direction and detecting scotomas from the map (Bronstad Abstract; page 4 - Gaze Tracking; pages 4-5 - Procedure, Data Analyses; page 6 - Gaze Tracking Analysis; Figures 2, 3).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to detect scotomas since, as taught by Bronstad, such detection allows for determining the effect central field vison loss due to scotomas has on driving reaction times (Bronstad Abstract; page 8 - Discussion).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Enders and Konstantopoulos applied to claim 1 above, and further in view of Collazo (US 8,047,652; of record).
	As to claim 6, Enders in view of Konstantopoulos teaches all the limitations of the instant invention as detailed above with respect to claim 1, and while Enders teaches performing multiple types of tests on the vehicle display, for example a visual field test (Enders para. [0020], [0021]), doesn’t specify displaying a grid having a dot at the center thereof.  In the same field of endeavor Collazo teaches eye testing using grids with dots at the center (Amsler grids/chart) (Collazo Figs. 1A-1D; col. 3:55-67).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to display an Amsler grid/chart since, as taught by Collazo, such grids are well known in the art for testing distorted vision/visual fields (Collazo col. 3:55-67; col. 39-45).

Claims 9-10, 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Enders and Konstantopoulos  as applied to claim 1 above, and further in view of Gennermann (US 2015/0191152).
	As to claim 9, Enders in view of Konstantopoulos teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Enders further teaches a monitoring unit (Enders Fig. 1 - 3), but doesn’t clarify if the monitoring unit captures retinal images.
	In the same field of endeavor Gennermann teaches a monitoring unit for capturing retinal images (Gennermann Fig. 2 - 10, 12; para. [0014], [0041], [0041]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to provide the monitoring device for imaging a retina since, as taught by Gennermann, cameras are well known in the art for the purpose of capturing retina images for biological information registration to authenticate a driver of a vehicle (Gennermann para. [0014]).
	As to claim 10, Enders in view of Konstantopoulos and Gennermann teaches all the limitations of the instant invention as detailed above with respect to claim 9, and Enders/Gennermann further teaches the monitoring unit comprises one or two retinal scanners proximate to a sun visor of the vehicle or behind the sun visor (Enders Fig. 3 - 1, 3; para. [0032]; Gennermann Fig. 2 - 10, 12, 2; Fig. 6 - 10).
	As to claim 13, Enders in view of Konstantopoulos and Gennermann teaches all the limitations of the instant invention as detailed above with respect to claim 10, and Gennermann further teaches identifying the driver from the retinal image (Gennermann para. [0014], [0005]).
	As to claim 14, Enders in view of Konstantopoulos and Gennermann teaches all the limitations of the instant invention as detailed above with respect to claim 13, and Gennermann further teaches using the identification of the driver to start the vehicle (Gennermann para. [0005], [0006], [0014]).
	
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Konstantopoulos as applied to claim 1 above, and further in view of Bronstad (cited above).
	As to claim 15, Konstantopoulos teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Konstantopoulos further teaches the trips are original trips (Konstantopoulos 2.3 - Stimuli and Apparatus), comprises continuously monitoring with the one or more cameras a viewing direction of the driver during an other trip (Konstantopoulos - Fig. 1; Method 2.2-2.4), noting during each trip when the viewing direction of the driver changes from a center point to another point (Konstantopoulos Table 1; Fig. 2; Results), forming a second map populated with the noted center points and other points from the other trip (Konstantopoulos Fig. 2), wherein the brightness in the vehicle during the other trip is different than the brightness in the vehicle in the original trips (Konstantopoulos Fig. 1; Method 2.3), and the examining of the visual perception capability of the driver is based on the first and second maps (Konstantopoulos Discussion 4.1, 4.2).
	While Konstantopoulos teaches running the experiment for three (3) different vehicle brightness levels (day, night, rain), and creating viewing direction maps for each of the day, night, rain, the procedure is not repeated, per se, for each to create both “original trips” and “other trips”.  Although two (2) trips (e.g. day, rain) can be considered a plurality of original trips on a plurality of days with two different brightness levels, and a night trip can be considered an “other trip” on a day with another different brightness level, Konstantopoulos doesn’t specify a plurality of “other” trips.
	In the same field of endeavor Bronstad teaches performing driving test having both original trips over a plurality of days and other trips over a plurality of days (Bronstad pages 4-5 - Procedure - teaching 10 test drives over 2-3 sessions on city roads, rural highways).  It would have been obvious to one of ordinary skill in the art to repeat the data collection for original trips/other trips over a plurality of days since, as taught by Bronstad, such repetition allows for collecting comprehensive data (Bronstad pages 4-5 - Procedure).
	Additionally, such features amount to duplication of parts and thus it would have been obvious to one of ordinary skill in the art at the time of invention to duplicate the driving trips and data collection, since it has been held that a mere duplication of working parts involves only routine skill in the art.  In re Harza 124 USPQ 378 (CCPA 1960).
	Duplication of the trips allows for additional and more comprehensive data collection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Urwyler et al. (Age-dependent visual exploration during simulated day- and night driving on a motorway: a cross-sectional study)3; Mourant et al. (Mapping Eye-Movement Patterns to the Visual Scene in Driving: An Exploratory Study)4; Kunimatsu-Sanuki et al. (An assessment of driving fitness in patients with visual impairment to understand the elevated risk of motor vehicle accidents)5; Crabb et al. (Exploring eye movements in patients with glaucoma when viewing a driving scene)6; Mackenzie et al. (Eye movements and hazard perception in active and passive driving)7; Seya et al. (Useful field of view in simulated driving: Reaction times and eye movements of drivers)8; Bronstad et al. (Driving with central field loss I: effect of central scotomas on responses to hazards)9 are cited as additional examples of methods of examining an eye of a driver.
	
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY W WILKES whose telephone number is (571)270-7540. The examiner can normally be reached M-F 8-4 (Pacific).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ZACHARY W WILKES/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        December 12, 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Konstantopoulos P, Chapman P, Crundall D. Driver's visual attention as a function of driving experience and visibility. Using a driving simulator to explore drivers' eye movements in day, night and rain driving. Accid Anal Prev. 2010 May;42(3):827-34. doi: 10.1016/j.aap.2009.09.022. PMID: 20380909.
        2 Bronstad PM, et al.; Driving with Central Visual Field Loss II: How Scotomas above or below the Preferred Retinal Locus (PRL) Affect Hazard Detection in a Driving Simulator. PLoS One. 2015 Sep 2;10(9):e0136517. doi: 10.1371/journal.pone.0136517. PMID: 26332315; PMCID: PMC4557943.
        3 Urwyler P, Gruber N, Müri RM, Jäger M, Bieri R, Nyffeler T, Mosimann UP, Nef T. Age-dependent visual exploration during simulated day- and night driving on a motorway: a cross-sectional study. BMC Geriatr. 2015 Feb 28;15:18. doi: 10.1186/s12877-015-0015-2. PMID: 25888141; PMCID: PMC4350319.
        4 Mourant, R. R., & Rockwell, T. H. (1970). Mapping Eye-Movement Patterns to the Visual Scene in Driving: An Exploratory Study. Human Factors, 12(1), 81–87. https://doi.org/10.1177/001872087001200112
        5 Kunimatsu-Sanuki S, Iwase A, Araie M, Aoki Y, Hara T, Nakazawa T, Yamaguchi T, Ono H, Sanuki T, Itoh M. An assessment of driving fitness in patients with visual impairment to understand the elevated risk of motor vehicle accidents. BMJ Open. 2015 Feb 27
        6 Crabb DP, Smith ND, Rauscher FG, Chisholm CM, Barbur JL, Edgar DF, Garway-Heath DF. Exploring eye movements in patients with glaucoma when viewing a driving scene. PLoS One. 2010 Mar 16.
        7 Mackenzie AK, Harris JM. Eye movements and hazard perception in active and passive driving. Vis cogn. 2015 Jul 3;23(6):736-757. doi: 10.1080/13506285.2015.1079583. Epub 2015 Sep 7. PMID: 26681913; PMCID: PMC4673545.
        8 Seya Y, Nakayasu H, Yagi T. Useful field of view in simulated driving: Reaction times and eye movements of drivers. Iperception. 2013 Jun 3;4(4):285-98. doi: 10.1068/i0512. PMID: 24349688; PMCID: PMC3859571.
        9 Bronstad PM, Bowers AR, Albu A, Goldstein R, Peli E. Driving with central field loss I: effect of central scotomas on responses to hazards. JAMA Ophthalmol. 2013 Mar;131(3):303-9. doi: 10.1001/jamaophthalmol.2013.1443. PMID: 23329309; PMCID: PMC3605225.